UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6168


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY EDWARD THOMPSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00305-F-3; 5:08-cv-00075-F)


Submitted:   September 16, 2010             Decided:    October 4, 2010


Before WILKINSON,   KING,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Edward Thompson, Jr., Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry     Edward    Thompson,       Jr.,       seeks        to   appeal     the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2010) motion.            The orders are not appealable unless

a    circuit     justice        or     judge     issues        a     certificate         of

appealability.       28 U.S.C. § 2253(c)(1) (2006).                  A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this        standard       by      demonstrating            that

reasonable     jurists      would      find     that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief     on   procedural         grounds,        the       prisoner       must

demonstrate     both    that     the    dispositive         procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the    record       and    conclude      that

Thompson has not made the requisite showing.                             Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3